DOWDELL, J.
The defendant was tried and convicted on an indictment for grand larceny. It appears from the record that the defendant ivas arraigned on said indictment on the 25th day of November, 1905, a.t which time he interposed his plea of not guilty. On the 6th day of December, 1905, the cause was called for trial, at which time the defendant demanded a copy of the indictment on which he was to be tried. The court refused to require that the defendant be furnished with a copy of the indictment before proceeding with the trial, but offered to furnish, and did in fact furnish, the original indictment, which the bill of exceptions recites the defendant was permitted to inspect and use, and did so inspect and use the same. The bill of exceptions further recites that no formal demand was made to the clerk of the court for a, copy before trial. The defendant excepted to the refusal of the court to require a copy to be furnished him.
*150By section G of tlie bill of rights in the constitution of 1901 it is provided that the accused in a criminal prosecution shall have the right “to demand the nature and cause of the accusation and to have a copy thereof.” This right, however, is one that may be waived by the accused. On the facts stated the court committed no error in its ¡ruling. The defendant had been informed of the accusation against him on his arraignment, and pleaded not guilty. He then delayed until his case was called for trial, more than 10 days after his arraignment, before demanding a copy of the indictment. By this conduct he. waived his right to a copy, and under the circumstances the court was under no duty to require that a copy of the indictment be- furnished him.
This is the only question presented by the record, and we fail to- see that any reversible arror lias been committed. The judgment appealed from will be affirmed.
Affirmed.
Weakley, O. J., and Haralson and Henson, JJ., concur.